Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 5, 2007







Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed April 5, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00262-CV
____________
 
IN RE CLIFFORD ALLEN SMITH,
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On March
23, 2007, relator Clifford Allen Smith filed an AApplication for Writ of Habeas Corpus@ asking this court to vacate a Aconviction@ rendered against him in Justice of
the Peace Court, Precinct 5, Galveston County, Texas, and order the Texas
Department of Public Safety to delete their records regarding that offense. 
Although relator is currently an inmate, his confinement is due to an unrelated
offense.  In the body of his petition, relator complains that the justice of
the peace court has not responded to his habeas corpus petition filed in that
court on January 3, 2007.   




Even
construing relator=s petition as one for a writ of mandamus, a court of appeals
does not have authority to issue a writ of mandamus against a justice of the
peace unless it is necessary to enforce its jurisdiction.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004) (stating that a
court of appeals has the authority to issue writs of mandamus against a judge
of a district or county court in the appellate court=s district and all writs necessary to
enforce its jurisdiction); Easton v. Franks, 842 S.W.2d 772, 773 (Tex.
App.CHouston [1st Dist.] 1992, orig.
proceeding).  Relator does not argue that issuance of the writ is necessary to
enforce our jurisdiction.  
Because relator is seeking relief
that is not within this court=s mandamus authority, we dismiss his petition for lack of
jurisdiction.                                                                          
 
PER
CURIAM
 
Petition Dismissed and Memorandum Opinion filed April
5, 2007.
Panel consists of Justices Frost, Seymore, and
Guzman.